People v Babcock (2016 NY Slip Op 07971)





People v Babcock


2016 NY Slip Op 07971


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2015-01270 
2015-01271

[*1]The People of the State of New York, respondent,
vAnthony M. Babcock, appellant. (Ind Nos. 13/10, 67/14)


Thomas N. N. Angell, Poughkeepsie, NY (William Ghee of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his brief, from a sentence and an amended sentence of the County Court, Dutchess County (Greller, J.), both imposed January 21, 2015, on the ground that the sentence and amended sentence were excessive.
ORDERED that the sentence and amended sentence are affirmed.
The sentence and the amended sentence imposed were not excessive (see People v Suitte,  90 AD2d 80).
ENG, P.J., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court